Exhibit 5.2 [Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] September 8, 2009 Norfolk Southern Corporation Three Commercial Place Norfolk, VA 23510 Re: Norfolk Southern Corporation-Registration Statement on Form S-4 Ladies and Gentlemen: We have acted as special New York counsel to Norfolk Southern Corporation, a Virginia corporation (the “Company”), in connection with the public offering of $500,000,000 aggregate principal amount of the Company's 5.750% Senior Notes due 2016 to be issued and authenticated pursuant to the Indenture referred to below (the “Exchange Notes”). The Exchange Notes are to be issued pursuant to an exchange offer (the “Exchange Offer”) in exchange for a like principal amount of the issued and outstanding 5.750% Senior Notes due 2016 of the Company (the “Original Notes”) under the Indenture, dated as of January 15, 2009, by and between the Company and U.S. Bank Trust National Association, as Trustee (the “Trustee”), as contemplated by the Registration Rights Agreement, dated as of January 15, 2009, by and among the Company and the Initial Purchasers named therein (the “Registration Rights Agreement”). This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act of 1933, as amended (the “Act”). In connection with this opinion, we have examined originals or copies, certified or otherwise identified to our satisfaction, of: (i) the Company's Registration Statement on Form S-4 relating to the Exchange Notes filed with the Securities and Exchange Commission (the “Commission”) on the date hereof under the Act (the “Registration Statement”); (ii)an executed copy of the Registration Rights Agreement; (iii)an executed copy of the Indenture; (iv)the Statement of Eligibility of the Trustee on Form T-1 under the Trust Indenture Act of 1939, as amended, filed as an exhibit to the Registration Statement; and (v)the form of the Exchange Notes. We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such records of the Company and such agreements, certificates of public officials, certificates of officers or other representatives of the Company and others, and such other documents, certificates and records as we have deemed necessary or appropriate as a basis for the opinion set forth herein. In our examination, we have assumed the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed, facsimile, electronic or photostatic copies and the authenticity of the originals of such copies.In making our examination of documents executed or to be executed, we have assumed that the parties thereto, including the Company, had or will have, the power, corporate or other, to enter into and perform all obligations thereunder and have also assumed the due authorization by all requisite action, corporate or other, and, except as to the Company, the execution and delivery by such parties of such documents and the valid and binding effect thereof on such parties.
